UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,

                                Plaintiff,
                                                                  19-CV-3526 (LLS)
                    -against-
                                                                 ORDER TO AMEND
 THE PEOPLE OF THE STATE OF NEW
 YORK,

                                Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at Rikers Island, brings this pro se action under 42 U.S.C.

§ 1983, alleging that the police falsely imprisoned and assaulted him. By order dated July 8,

2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. 1 For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff, using the Court’s prisoner complaint form, brings this action against the People

of the State of New York. Although Plaintiff asserts that he was falsely imprisoned, the facts

underlying his claims are not clearly stated. The following facts are taken from Plaintiff’s

complaint: Plaintiff was in a fight and the police were called while he was attempting to leave the

apartment where the fight occurred. Three months later, Plaintiff was arrested when he was in

court on another criminal matter. The police assaulted Plaintiff during the arrest, hitting him with

a stun gun, and Plaintiff was sent to the hospital. The case against plaintiff was later dismissed

“due to speedy trial provisions.” (ECF No. 1 at 4.) Plaintiff seeks unspecified monetary damages.

       Plaintiff attaches to the complaint a certificate of disposition from the Criminal Court of

the City of New York. The disposition indicates that Plaintiff was arrested on July 11, 2018, and

that the charges against him were dismissed on speedy trial grounds on October 17, 2018.

                                           DISCUSSION

A.      Claims against the People of the State of New York

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting § 1983. See Trotman v. Palisades Interstate Park Comm’n, 557




                                                  2
F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against the People of the State of New York

are therefore barred by the Eleventh Amendment and are dismissed.

B.         False Imprisonment Claim

       Plaintiff brings this action asserting a false imprisonment claim. The elements of a federal

false imprisonment claim are substantially the same as under New York law. Russo v. City of

Bridgeport, 479 F.3d 196, 204 (2d Cir. 2007). Such a claim requires a plaintiff to show that: (1)

the defendant intended to confine him, (2) he was conscious of the confinement, (3) the plaintiff

did not consent to the confinement and (4) the confinement was not otherwise privileged.

Ackerson v. City of White Plains, 702 F.3d 15, 19 (2d Cir. 2012) (quoting Broughton v. State of

New York, 37 N.Y.2d 451, 456 (1975) (internal quotation marks omitted).

       Plaintiff does not allege facts suggesting a false imprisonment claim. Plaintiff was

arrested on July 11, 2018, and the case against him was dismissed on November 17, 2018. But

Plaintiff does not allege that he was in custody for the four months between his arrest and the

dismissal of the case. Because Plaintiff does not allege any facts suggesting that he was

unconstitutionally detained in violation of his rights under the Fourth Amendment, he fails to

state a false imprisonment claim.

       In light of Plaintiff’s pro se status, however, and his clear intention to assert a false

imprisonment claim, the Court grants him leave to assert any facts indicating that he was

subjected to a prolonged detention that violated his rights under the Fourth Amendment. Plaintiff

must also name as defendants the individuals who were directly and personally involved in the

alleged constitutional deprivation. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127,

135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). 2


       2
         A defendant may not be held liable under § 1983 solely because that defendant employs
or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676


                                                  3
 C.           False Arrest

          The Court also construes the complaint as asserting a false arrest claim. 3 An arrest is

privileged if it is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir.

2007) (“The existence of probable cause to arrest constitutes justification and is a complete

defense to an action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996))

(internal quotation marks omitted). Although Plaintiff does not bring a false arrest claim, in light

of the facts asserted, the Court grants him leave to assert such a claim. To sustain a false arrest

claim, Plaintiff must assert facts suggesting that his arrest was not based on probable cause.

Plaintiff must also name as defendants those individuals who were responsible for the false

arrest.




(2009) (“Government officials may not be held liable for the unconstitutional conduct of their
subordinates under a theory of respondeat superior.”). An individual defendant can be personally
involved in a § 1983 violation if:
                (1) the defendant participated directly in the alleged constitutional violation,
                (2) the defendant, after being informed of the violation through a report or
                appeal, failed to remedy the wrong, (3) the defendant created a policy or
                custom under which unconstitutional practices occurred, or allowed the
                continuance of such a policy or custom, (4) the defendant was grossly
                negligent in supervising subordinates who committed the wrongful acts, or
                (5) the defendant exhibited deliberate indifference to the rights of [the
                plaintiff] by failing to act on information indicating that unconstitutional acts
                were occurring.

Colon, 58 F.3d at 873.
          3
         “The common law tort of false arrest is a species of false imprisonment, an action
‘derived from the ancient common-law action of trespass [that] protects the personal interest of
freedom from restraint of movement.’” Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 118 (2d Cir.
1995) (quoting Broughton v. State of New York, 37 N.Y.2d 451, 456 (1975)).


                                                      4
 D.         Excessive Force Claim

        Plaintiff asserts that the police assaulted him while arresting him. 4 The Court therefore

grants Plaintiff leave to assert a claim of excessive force in the amended complaint. He must also

name as defendants the individuals who used excessive force against him.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claims as described above.

First, Plaintiff must name as the defendant(s) in the caption 5 and in the statement of claim those

individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff does

not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe”

in both the caption and the body of the amended complaint. 6 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”




        4
         A police officer’s use of force is “excessive” and violates the Fourth Amendment if it is
objectively unreasonable in light of the facts and circumstances known to the officer.4 Lennon v.
Miller, 66 F.3d 416, 425–26 (2d Cir. 1995). see also Maxwell v. City of New York, 380 F.3d 106,
108 (2d Cir. 2004). To determine whether the amount of force used against a plaintiff was
unreasonable, the Court must consider: “the severity of the crime at issue, whether the suspect
poses an immediate threat to the safety of the officers or others, and whether [the suspect] is
actively resisting arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S.
386, 396 (1989).
        5
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the amended complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        6
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2018, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                    5
defendants and amending his complaint to include the identity of any “John Doe” defendants

before the statute of limitations period expires. 7

        In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

        e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

        f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.




        7
         Should Plaintiff seek to add a new claim or party after the statute of limitations period
has expired, he must meet the requirements of Rule 15(c) of the Federal Rules of Civil
Procedure.


                                                      6
                                         CONCLUSION

       The Clerk of Court is directed to reassign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court dismisses Plaintiff’s claims against

the People of the State of New York. See 28 U.S.C. § 1915(e)(2)(B)(iii).

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 19-CV-3526 (LLS). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    July 12, 2019
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 7
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
